Citation Nr: 0936480	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  06-06 062	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Buffalo, New York


THE ISSUE

Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The Veteran served on active duty from January 1951 to 
January 1953.  He died in June 2003.  The appellant is the 
Veteran's cousin, who reportedly paid for, and seeks 
reimbursement toward, the cost of the Veteran's funeral and 
burial expenses, including transportation of the body to the 
place of burial.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2003 rating decision by the Regional 
Office.  

In June 2006, during the course of the appeal, the appellant 
was scheduled to have a hearing at the Regional Office before 
a Veterans Law Judge from the Board.  However, he did not 
report for that hearing and has not submitted a statement of 
good cause for not doing so.  Moreover, he has not requested 
that a hearing be rescheduled.  


FINDINGS OF FACT

1.  The Veteran died at home in June 2003 and was buried in a 
private cemetery.  

2.  The Veteran was a wartime veteran, but he was not 
discharged or released from active service for a disability 
incurred or aggravated in the line of duty.

3.  At the time of the Veteran's death, service connection 
was not in effect for any disability.  

4.  At the time of his death, the Veteran was not receiving 
VA compensation or pension benefits, and there was no claim 
pending for same.

5.  At the time of the Veteran's death, he was not in a VA 
facility or enroute thereto.


CONCLUSION OF LAW

There is no legal entitlement to VA nonservice-connected 
burial benefits.  38 U.S.C.A. §§ 2302, 2303 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1600, 3.1605 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Generally, VA has a statutory duty to assist an appellant in 
the development of a claim.  38 U.S.C.A. §§ 5103(a), 5103A 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2009).  
However, in this case, the law and not the facts are 
dispositive of the issue.  As such, no amount of development 
would permit the appellant to prevail.  Accordingly, the duty 
to assist is not applicable, and the Board will proceed to 
the merits of the appeal.  Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).  

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. §§ 2302, 2303; 38 C.F.R. § 3.1600.  For example, 
certain burial benefits may be paid, if a veteran dies as a 
result of a service-connected disability or disabilities.  
38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions: (1) at the time of 
death, the Veteran was in receipt of pension or compensation; 
or, (2) the Veteran had an original or reopened claim for 
either benefit pending at the time of the Veteran's death and 
in the case of a reopened claim there is sufficient prima 
facie evidence of record on the date of the Veteran's death 
to show entitlement; or (3) the deceased was a veteran of any 
war or was discharged or released from active military, 
naval, or air service for a disability incurred or aggravated 
in line of duty, and the body of the deceased is being held 
by a State.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b).

Alternatively, burial benefits may be paid if the Veteran 
dies from nonservice-connected causes while "properly 
hospitalized" by VA (in a VA or non-VA facility); or if he 
dies while traveling under proper authority and at VA expense 
for the purpose of examination, treatment or care.  
38 U.S.C.A. § 2303; 38 C.F.R. §§ 3.1600(c), 3.1605.

In the instant case, the record discloses that the Veteran 
died in June 2003.  The immediate cause of death was uremia 
due to chronic renal failure.  A significant condition 
contributing to death, but not related to the immediate cause 
of death, was diabetes mellitus.  

At the time of his death, the Veteran was not in receipt of 
VA service-connected benefits and did not have an application 
pending for same.  Although he was a wartime veteran, he did 
not serve in the war, and he was not discharged or released 
from active military, naval, or air service for a disability 
incurred or aggravated in line of duty, and his body was not 
held by the state.  Rather, the appellant reports that he 
paid for the Veteran's funeral, and the death certificate 
shows that the Veteran was buried in a private cemetery.

The appellant also reports that up to the time of the 
Veteran's death, the Veteran was being treated at VA medical 
facilities in Massena and Syracuse, New York.  However, there 
is no competent evidence on file that the Veteran died either 
while properly hospitalized by VA or while traveling under 
proper authority and at VA expense for the purpose of 
examination, treatment or care.  Indeed, the death 
certificate shows that he died at home.  

Finally, the record shows that in March 1991, the Regional 
Office granted the Veteran a permanent and total disability 
rating for pension purposes.  38 U.S.C.A. § 1521 (1988).  
However, those benefits were terminated, effective January 1, 
1996, due to the Veteran's excessive income.  There is no 
evidence on file that those benefits were ever reinstated or 
that the Veteran had an application pending for the 
reinstatement of such benefits at the time of his death.  
Although the appellant argues that VA never informed the 
Veteran that he could apply to have his pension benefits 
reinstated, the Board is unaware of any law or regulation 
mandating such notification.  

In light of the foregoing, the criteria for entitlement to 
nonservice-connected burial benefits are not met.  
38 U.S.C.A. § 2302, 2303; 38 C.F.R. §§ 3.1600, 3.1605.  There 
is simply no legal basis for a grant of such benefits; and 
therefore, the appeal must be denied.  Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

In reaching this decision the Board carefully considered the 
argument presented by the appellant.  The Board is not, 
however, free to ignore or make exceptions to laws passed by 
Congress. 38 U.S.C.A. § 7104(c) (West 2002).  The law is very 
specific as to the criteria for nonservice connected burial 
benefits.  Perhaps the law should be changed, however, "the 
fact that Congress might have acted with greater clarity or 
foresight does not give (the Board) carte blanche to redraft 
statutes in an effort to achieve that which Congress is 
perceived to have failed to do."  United States v. Locke, 
471 U.S. 84, 95 (1985). 


ORDER

Entitlement to nonservice-connected burial benefits is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


